Citation Nr: 0402099	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which denied 
service connection for a left knee disorder and a psychiatric 
disorder.
 

FINDINGS OF FACT

1.  The veteran currently has a left knee disorder which 
began during his active duty.

2.  A chronic acquired psychiatric disorder was not present 
during service or for many years thereafter, and it was not 
caused by any incident of service.


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1984 
to August 1986.  Service records show he was awarded a 
parachute badge.  His pre-enlistment examination in January 
1984 noted that his lower extremities were normal.  
Subsequent notation on the report, in June 1984, noted that 
there were no disqualifying defects.  A report of medical 
history for the enlistment examination is silent as to any 
history of broken bones or knee problems.  A service 
treatment report, dated in September 1984, noted complaints 
of pain when bending his left knee.  The report noted that he 
had previously injury his left knee.  Physical examination of 
the left knee revealed pain on palpation of the hamstring and 
with flexion against resistance.  There was no swelling or 
signs of contusions, and the left knee joint was stable.  The 
assessment was hamstring strain.  A treatment report, dated 
in May 1986, noted complaints of left knee pain.  The report 
noted a history of left knee pain since a parachute jump 
landing a week earlier in early April 1986.  It also noted 
that on the day prior to treatment, he struck his left knee 
into the bumper of a car while running.  Physical examination 
revealed no swelling, no discoloration, and tenderness over 
the tibial tuberosity.  There was a full range of motion and 
normal stability in the left knee.  The report concluded with 
an assessment of old avulsion fracture of the tibial 
tuberosity.  A treatment report, dated in June 1986, noted 
complaints of left knee pain.  Physical examination revealed 
no swelling or effusion.  Range of motion of the left knee 
was within normal limits.  X-ray examination of the left knee 
was within normal limits.  Service medical records do not 
show a psychiatric disorder.  The veteran was discharged from 
service in August 1986 due to drug abuse.

In March 2000, the veteran filed a claim seeking service 
connection for a left knee disorder and for a nervous 
condition.  

Medical treatment records from February 2000 note diagnoses 
of bipolar disorder and depressive state.  The report notes a 
history of this condition since August 1999.  

In a February 2000 letter, R. Carrion, M.D., noted the 
veteran's history of a manic-depressive disorder.  The report 
noted that he currently presented a depressive state with 
euphoria.  A psychiatric evaluation in March 2000 by this 
doctor noted that the first sign of psychiatric illness was 
in 1998.  The diagnoses were bipolar depressive and paranoid.  

In March 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
that he identify all medical treatment providers he had seen 
for his left knee and psychiatric disorders, and the letter 
indicated that the VA would attempt to obtain identified 
records on his behalf.  

A VA examination for joints was conducted in February 2002.  
The examination notes the veteran's in-service history of an 
injury to his left knee, including service findings of an old 
avulsion fracture of the left tibial tuberosity.  The veteran 
used Advil for pain, but denied any post-service medical 
treatment for this condition.  He reported current complaints 
of left knee pain and instability.  Physical examination for 
the left knee revealed a range of motion from minus five 
degrees of extension to 140 degrees of flexion, without any 
pain.  There was a very prominent exostosis deformity of the 
left tibial tuberosity, negative patellar grinding test, and 
severe crepitation on the left knee.  There was no edema, 
effusion, weakness, or instability.  On the left lateral 
knee, there is a 16-centimeter long oval shaped scar, which 
is well healed and nontender.  The report concluded with a 
diagnosis of old tibial fracture by X-ray examination.  The 
VA examiner commented that the current bony deformity of the 
left tibial tuberosity corresponds to findings noted on his 
service X-ray examinations of the left knee.

In October 2001, the veteran started attending group therapy 
for alcoholism.  A treatment report, dated on February 2002, 
noted complaints of irritability and anxiousness.  The report 
concluded with a diagnosis of bipolar disorder, most recent 
episode depressed.  

In November 2002, the veteran stated that his bipolar 
disorder was originally diagnosed in 1997.  He claimed he 
developed this condition during service.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims 
for service connection for left knee and psychiatric 
disorders.  He has been told of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and a VA examination has been 
provided where warranted.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  Left Knee Disorder

The veteran served on active duty in the Army from 1984 to 
1986, and during that time he performed parachute jumps.  
Service medical records show no left knee condition on 
entrance into service.  During service he was seen for a left 
knee strain and there were also left knee X-ray findings of 
old avulsion fracture of the tibial tuberosity.  The service 
records include histories of left knee injuries in service, 
including while parachute jumping.  After service, the 
veteran has given a history of an ongoing left knee problem 
since service.  A 2002 VA examination noted a left knee 
diagnosis of old tibial fracture as shown by X-ray 
examination, and the examiner noted this current condition 
corresponds to the findings on X-ray examination of the left 
knee during service.  

After review of all the evidence, the Board finds that the 
veteran currently has a left knee disorder, and that such 
condition began with injury during his active duty.  A left 
knee disorder was incurred in service, warranting service 
connection.  The benefit-of-the-doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b).



B.  Psychiatric Disorder

The evidence shows no psychiatric disorder during the 
veteran's 1984-1986 active duty.  Reportedly he had some drug 
abuse, but service connection for primary drug abuse may not 
be granted.  There is no evidence of a psychiatric disorder 
for many years after service.  The first evidence of a 
psychiatric disorder after service is from 2000, with a 
history of the condition existing since 1998.  Recent 
diagnoses have included bipolar disorder.  The competent 
medical evidence does not suggest that the post-service 
psychiatric disorder is related to any incident of service.  
As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder began many years after 
the veteran's active duty and was not caused by any incident 
of service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a left knee disorder is granted.

Service connection for psychiatric disorder is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



